Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities: The limitation “a second phase shifter coupled to the second positive antenna” appears to have been inadvertently deleted for line 11 of the claim, and should be amended back into the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (U.S. Publication No. 2019/0214703) in view of Howard (U.S. Patent No. 10,141,640) and further in view of Collings (U.S. Patent No. 3,680,136).
Claim 1:  CHOI (fig. 3) teaches an electronic device comprising: an antenna (30) having a patch element (32) and first (Port 1/2) and second (port 2/1) positive antenna feed terminals on the patch element; and a feed arrangement that provides radio-frequency signals to the first and second positive antenna feed terminals, wherein the feed arrangement comprises a phase shifting segment that is configured to provide the radio-
CHOI fails to teach wherein the feed arrangement is a transmission line path. However, Howard teaches a feed arrangement that comprises a transmission line path (118, fig. 5) that provides radio-frequency signals to the first and second positive antenna feed terminals, wherein the transmission line path comprises a phase shifting segment that is configured to provide the radio-frequency signals to the first positive antenna feed terminal out of phase with respect to the radio-frequency signals at the second positive antenna feed terminal.  The courts have held that the simple substitution of one known element for another to obtain predictable results is considered obvious.  It would have been obvious to one of ordinary skill in the art to have substituted the feed arrangement of CHOI with that of Howard in order to have provided the predictable results of providing a phase shift to the first and second feed terminals.
CHOI also fails to teach the phase shifting segment being overlapped by the patch element.  However, Collings discloses an antenna comprising the phase shifting segment (20) being overlapped by the antenna element (fig. 2). It would have been obvious to one of ordinary skill in the art to have combined the teachings of Collings with the modified invention of CHOI and provided the phase shifting segment such that it is overlapped by the patch element; one would have been motivated by the reduction in size of the antenna’s footprint since the transmission line path would be located directly below the antenna element.
Claim 2: CHOI teaches further comprising: a substrate (500b, fig. 2B), wherein the antenna is embedded in the substrate; a first (35 of port 1, fig. 3B) conductive via coupled to the first positive antenna feed terminal and extending through the substrate; and a second conductive via (35 of port 2, fig. 3B) coupled to the second positive antenna feed terminal and extending through the substrate.  

Claim 4: CHOI teaches wherein the antenna is configured to radiate the radio-frequency signals in a frequency band, the phase shifting segment of the transmission line path having a length equal to one-half of an effective wavelength corresponding to a frequency in the frequency band (para. [0032]).  
Claim 5: CHOI teaches wherein the frequency band comprises frequencies higher than 10 GHz (para. [0030]).
Claim 8: CHOI teaches further comprising a radio- frequency integrated circuit (200d, fig. 3B) mounted to a surface of the substrate and having a port, wherein the transmission line path is coupled to the port  
Claim 9: CHOI teaches further comprising: third (port 3) and fourth (port 4) positive antenna feed terminals on the patch element; and an additional transmission line path that provides additional radio- frequency signals to the third and fourth positive antenna feed terminals, wherein the additional transmission line path comprises an additional phase shifting segment that is configured to provide the additional radio-frequency signals to the third positive antenna feed terminal out of phase with respect to the additional radio-frequency signals at the fourth positive antenna feed terminal (fig. 6A).  
Claim 10: CHOI teaches wherein the first and second positive antenna feed terminals are configured to convey the radio-frequency signals with a first polarization and the third and fourth positive antenna feed terminals are configured to convey the additional radio-frequency signals with a second polarization orthogonal to the first polarization (Since the structure of the prior art is the same as the that of the claimed invention, the functional language recited by claim 10 must necessarily be inherent).  
Claim 11: CHOI teaches wherein the phase shifting segment of the transmission line path is configured to provide the radio-frequency signals to the first positive antenna feed 
Claim 19: CHOI discloses an antenna (fig. 3) comprising: a ground plane (33); a patch element (32) over the ground plane and configured to radiate at a frequency between 10 GHz and 300 GHz (para. [0030]); first, second, third, and fourth positive antenna feed terminals (P1–P4) on the patch element.
CHOI fails to disclose a transmission line path that provides radiofrequency siqnals to the first and second positive antenna feed terminals, wherein the transmission line path comprises a phase shifting segment and the ground plane is interposed between the phase shifting segment and the patch element.  However, for the same reasons described above in the rejection of claim 1, it would have been obvious to one of ordinary skill in the art to have modified CHOI in view of Howard and Collings; the modified invention of CHOI having a transmission line path that provides radiofrequency siqnals to the first and second positive antenna feed terminals, wherein the transmission line path comprises a phase shifting segment (20, fig. 2, Collings) and the ground plane (12, fig. 2, Collings) is interposed between the phase shifting segment and the patch element (fig. 2, Collings).  
Claim 20 recites the same features as recited in claim 10 and is rejected for the same reasons as described above in the rejection of claim 10.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Howard, Collings and Baek et al. (U.S. Patent No. 10,490,879).
Claim 6: CHOI fails to teach further comprising: a dielectric cover layer, wherein the substrate is mounted against the dielectric cover layer and the antenna is configured to radiate through the dielectric cover layer. However, Baek (fig. 8) discloses the use of an antenna relevant to the pertinent art comprising: a dielectric cover layer (11), wherein the substrate is mounted against the dielectric cover layer and the antenna is configured to radiate through the dielectric cover layer (fig. 8). It would have been obvious to one of 
Claim 7:  The modified invention of CHOI teaches wherein the electronic device has opposing first and second faces and further comprises: a display (13, fig. 8, Baek) having a display cover layer and pixel circuitry that emits light through the display cover layer, wherein the display cover layer forms the first face of the electronic device and the dielectric cover layer (11, fig. 8, Baek) forms the second face of the electronic device.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI in view of Baek.
Claims 12-17: The modified invention of CHOI, as described above in the rejection of claim 6, teaches an electronic device (fig. 3) comprising: a dielectric substrate (500b, fig. 2B); an antenna (30) having a patch element (32) on the dielectric substrate, wherein the antenna comprises first (port 1) and second (port 2) positive antenna feed terminals on opposing sides of the patch element; a first phase shifter (phase shifter of port 1, para. [0032]) coupled to the first positive antenna feed terminal and configured to provide radio-frequency signals to the first positive antenna feed terminal at a first phase; and a second phase shifter (phase shifter of port 2, para. [0032]) coupled to the second positive antenna feed terminal and configured to provide the radio-frequency signals to the second positive antenna feed terminal at a second phase that is different than the first phase; and further comprising: a dielectric cover layer (11, fig. 8, Baek), wherein the dielectric substrate is mounted against the dielectric cover layer (fig. 8, Baek), the antenna being configured to transmit the radio-frequency signals in a frequency band higher than 10 GHz through the dielectric cover layer (para. [0030]); and wherein a difference between the first and second phases is between 160 and 200 degrees (para. [0032]); and wherein the antenna 

Response to Arguments
Applicant’s arguments with respect to claims 1-17, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT KARACSONY whose telephone number is (571)270-1268.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Robert Karacsony/Primary Examiner, Art Unit 2845